DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sakakura et al. (US Pub. 2009/0134399; hereinafter “Sakakura”).
Sakakura discloses [Re claim 2] a semiconductor device comprising: a transistor (TFT; page 4, paragraph 64) comprising: an oxide semiconductor film (metal oxide; page 5, paragraph 77) comprising a channel formation region (page 4, paragraph 64; see fig. 1); a gate insulating film 12 (page 4, paragraph 64) in contact with the oxide semiconductor film (see fig. 1); and a gate electrode 15 (page 4, paragraph 64) a carbon concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is lower than 5 x 1019 atoms/cm3.  Using the broadest reasonable interpretation of the underlined limitation, it is reasonable that the amount of carbon includes zero.  This reasonable interpretation is further supported by the fact that carbon causes problems in an oxide semiconductor film, such as inhibition of forming a crystalline region in the oxide semiconductor film, so without carbon in the oxide semiconductor film will eliminate problems, as taught in the present specification (page 2).  Therefore, as Sakakura discloses an In-Ga-Zn-O film without containing any carbon, which supports the concept of minimizing carbon in the In-Ga-Zn-O film, the unlined claimed limitation is met.
Sakakura discloses [Re claim 3] wherein the transistor is electrically connected to a pixel electrode (18a, 18b) (page 4, paragraph 65-page 5, paragraph 66; see fig. 1).
Sakakura discloses [Re claim 4] a semiconductor device comprising: a transistor (TFT; page 4, paragraph 64) comprising: an oxide semiconductor film (metal oxide; page 5, paragraph 77) comprising a channel formation region (page 4, paragraph 64; see fig. 1); a gate insulating film 12 (page 4, paragraph 64) in contact with the oxide semiconductor film (see fig. 1); and a gate electrode 15 (page 4, paragraph 64) overlapping with the oxide semiconductor film with the gate insulating film 12 interposed therebetween (see fig. 1), wherein the oxide semiconductor film comprises indium, gallium, and zinc (an oxide of zinc, gallium, and indium (In-Ga-Zn-O); page 5, paragraph a carbon concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is lower than 5 x 1019 atoms/cm3.  As explained in the rejection of claim 2 above, the underlined limitation encompasses carbon concentration of zero, and since Sakakura discloses an In-Ga-Zn-O film without containing any carbon, the claimed limitation is met.
Sakakura discloses [Re claim 5] wherein the oxide semiconductor film comprises a first region comprising the channel formation region (a region under the gate electrode 15; see fig. 1) and overlapped with the gate insulating film 12, and a second region (regions wherein wirings 17a-17d, 18a-18d are contacted) which is not overlapped with the gate insulating film 12 (see fig. 1), and wherein a resistivity of the first region is higher than a resistivity of the second region (the resistivity of the second region is lower than the resistivity of the first region in order to readily allow electric current in the second region by a doping process).
Sakakura discloses [Re claim 6] wherein the transistor is electrically connected to a pixel electrode (18a, 18b) (page 4, paragraph 65-page 5, paragraph 66; see fig. 1).
Sakakura discloses [Re claim 7] a semiconductor device comprising: a first insulating film 11 (page 4, paragraph 64); an oxide semiconductor film (metal oxide; page 5, paragraph 77) in contact with a top surface of the first insulating film (see fig. 1); a second insulating film 12 (gate insulating film; page 4, paragraph 64) in contact with a a nitrogen concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is lower than 5 x 1019 atoms/cm3, and wherein a carbon concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is lower than 5 x 1019 atoms/cm3.  Using the broadest reasonable interpretation of the underlined limitation, it is reasonable that the amount of nitrogen and carbon includes zero.  This reasonable interpretation is further supported by the fact that nitrogen and carbon cause problems in an oxide semiconductor film, such as inhibition of forming a crystalline region in the oxide semiconductor film, so without nitrogen and carbon in the oxide semiconductor film will eliminate problems, as taught in the present specification (page 2).  Therefore, as Sakakura discloses an In-Ga-Zn-O film without containing any nitrogen and carbon, which supports the concept of minimizing nitrogen and carbon in the In-Ga-Zn-O film, the unlined claimed limitation is met.
Sakakura discloses [Re claim 8] wherein a transistor (TFT; page 4, paragraph 64) comprising the oxide semiconductor film (the metal oxide, In-Ga-Zn-O), the second insulating film 12, and the gate electrode 15 is electrically connected to a pixel electrode (18a, 18b) (page 4, paragraph 65-page 5, paragraph 66; see fig. 1).
Sakakura discloses [Re claim 9] a semiconductor device comprising: a first insulating film 11 (page 4, paragraph 64); an oxide semiconductor film (metal oxide; page 5, paragraph 77) in contact with a top surface of the first insulating film (see fig. 1); a second insulating film 12 (gate insulating film; page 4, paragraph 64) in contact with a top surface of the oxide semiconductor film (see fig. 1); and a gate electrode 15 (page 4, paragraph 64) over the oxide semiconductor film with the second insulating film 12 interposed therebetween (see fig. 1), wherein the oxide semiconductor film comprises indium, gallium, and zinc (an oxide of zinc, gallium, and indium (In-Ga-Zn-O); page 5, paragraph 77), wherein each of the first insulating film 11 and the second insulating film 12 comprises silicon oxide (page 4, paragraph 64; page 6, paragraph 84), wherein a width (a width between two metal wirings 17-17d, 18a-18d) of the second insulating film 12 is larger than a width of the gate electrode 15 (see fig. 1) and smaller than a width of the oxide semiconductor film (an entire width of the metal oxide where a channel region and source/drain regions are formed) in a channel length direction (see fig. 1), wherein a nitrogen concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is lower than 5 x 1019 atoms/cm3, and wherein a carbon concentration in the oxide semiconductor film, which is measured by secondary ion mass spectrometry, is lower than 5 x 1019 atoms/cm3.  As explained in the rejection of claim 7 above, the underlined limitation encompasses nitrogen and carbon concentrations of zero, and since Sakakura discloses an In-Ga-Zn-O film without containing any nitrogen and carbon, the claimed limitation is met.
Sakakura discloses [Re claim 10] wherein the oxide semiconductor film (the metal oxide, In-Ga-Zn-O) comprises a region which is not overlapped with the second 
Sakakura discloses [Re claim 11] wherein a transistor (TFT; page 4, paragraph 64) comprising the oxide semiconductor film (the metal oxide, In-Ga-Zn-O), the second insulating film 12, and the gate electrode 15 is electrically connected to a pixel electrode (18a, 18b) (page 4, paragraph 65-page 5, paragraph 66; see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakakura in view of Yamazaki et al. (US Pub. 2011/0084264; hereinafter “Yamazaki”).
[Re claim 12] Sakakura fails to disclose explicitly wherein the oxide semiconductor film comprises a crystal region whose c-axes are aligned in a direction perpendicular to a surface of the oxide semiconductor film.
However, Yamazaki discloses an oxide semiconductor layer 100 comprising an In-Ga-Zn-O based oxide semiconductor material (page 3, paragraph 55) having a crystal region 140 containing crystal grains 130 which are oriented so that c-axis is almost vertical with respect to the surface of the oxide semiconductor layer 100 (page 3, paragraph 54).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to form a crystal region with crystal grains, as taught by Yamazaki, in order to obtain a highly reliable oxide semiconductor layer with excellent electric characteristics by suppressing an entry of impurities into a vicinity of the surface of the oxide semiconductor layer (Yamazaki; page 2, paragraphs 23 and 24).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 22, 2022